Citation Nr: 1019715	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  09-46 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an effective date earlier than April 16, 2008, 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	D.M., son of the Veteran



ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active military service in the United 
States Army from April 1944 to January 1946, and his 
decorations include the Purple Heart Medal and the Combat 
Infantryman Badge (CIB).  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2009 
rating decision issued by the above Department of Veterans 
Affairs (VA) Regional Office (RO) which, in pertinent part, 
granted service connection for posttraumatic stress disorder 
(PTSD) and assigned an effective date of April 16, 2008.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to service connection for bilateral 
tinnitus has been raised by the record (report of July 2008 
VA examination), but that issue has not yet been adjudicated 
by the RO.  Therefore, the Board does not have jurisdiction 
over said issue, and the matter is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The Veteran was separated from active military service in 
January 1946; he did not raise a claim of entitlement to 
service connection for a psychiatric disability within one 
year after his discharge from service.

2.  On April 16, 2008, the RO received the appellant's claim 
of entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3.  No communication or medical record received prior to 
April 16, 2008, may be interpreted as an informal claim of 
entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 16, 
2008, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.155, 3.157, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The appellant's earlier-effective-date claim arises from his 
disagreement following the initial grant of service 
connection.  The U.S. Court of Appeals for Veterans Claims 
(Court), quoting from the legislative history of the VCAA, 
has held that, in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated - it has been proven, thereby 
rendering notice under 38 U.S.C.A. § 5103(a) no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 
473, 491 (2006).  See also Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

All relevant facts with respect to the appellant's claim 
addressed in the decision below have been properly developed.  
Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

A review of the medical evidence of record reveals that the 
Veteran's service medical treatment records contain no 
mention of any psychiatric complaints, findings, or symptoms, 
and no psychiatric diagnosis.  In addition, he underwent a VA 
medical examination in May 1947, at which there was no 
mention of any psychiatric or mental difficulty.  The 
appellant underwent a VA general medical examination in 
August 2002.  His son was noted as saying that his father 
used to have nightmares and that he still had nightmares 
about his wartime service.  No other symptoms were mentioned, 
and the examiner did not diagnose any psychiatric disorder.

The appellant initially received VA care in October 2003.  A 
social work note, dated October 7, 2003, states that the 
appellant's family was looking to enhance his socialization.  
That same day, he underwent a primary care initial 
evaluation.  Several current diagnoses were listed by the 
examining physician, but no psychiatric diagnosis was among 
them.  The appellant was noted to have an appropriate affect, 
concrete reasoning, fair insight and judgment, and fair 
recent and remote memory.  The physician suspected mild 
dementia, and discussed a possible work-up with the 
appellant's son.

Private medical treatment records, dated between January 2001 
and May 2008, contain no mention of any psychiatric 
complaints or symptoms; no psychiatric diagnosis is listed in 
these records.  In fact, on several occasions, one of his 
doctors stated that the appellant's mood and affect were not 
depressed or anxious.  These notations occurred in October 
2005, November 2005, January 2006, March 2006, and September 
2006.  The appellant was hospitalized at Tomball Regional 
Hospital in November 2007; the history review and examination 
notations contain no mention of any present or past 
psychiatric difficulties.  The appellant was also 
hospitalized at the same private facility in December 2007; 
again, there was no mention of any psychiatric symptoms or 
diagnosis.

The appellant underwent a VA PTSD examination in September 
2008.  After reviewing the record and examining the 
appellant, the examiner rendered a diagnosis of PTSD.  The 
appellant had described symptoms of flashbacks, depression, 
insomnia, anger, and social isolation.  He also reported 
persistent memories of war and nightmares of men dying.  The 
examiner noted that it was clear that the appellant had 
memory loss and rendered an Axis I diagnosis of dementia in 
addition to PTSD.  The examiner stated that the symptoms of 
each of these two mental disorders could be delineated from 
each other.

A January 2009 rating decision denied service connection for 
Alzheimer's disease and granted service connection for PTSD, 
assigning a 50 percent evaluation, effective April 16, 2008.  
This was the date that the appellant submitted a letter in 
which he mentioned PTSD.  The appellant has disagreed with 
that effective date, and he contends that he, in effect, 
submitted a claim for service connection for PTSD when he 
underwent the VA medical examination in August 2002.

In general, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a direct basis, shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(b)(2)(i).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p); see 
also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 
2006) (holding that the plain language of the regulations 
requires a claimant to have an intent to file a claim for VA 
benefits).  A claim, whether "formal" or "informal," must 
be "in writing" in order to be considered a "claim" or 
"application" for benefits.  See Rodriguez v. West, 189 
F.3d 1351, 1354 (Fed. Cir. 1999).  

Any claim for VA benefits must be submitted in the form 
prescribed by the Secretary.  38 U.S.C.A. § 5101(a).  Section 
5101(a) is a clause of general applicability, and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  Moreover, Court of Appeals for Veterans 
Claims has explicitly stated that the "mere presence" of a 
diagnosis of a specific disorder in a VA medical report 
"does not establish an intent on the part of the veteran" 
to seek service connection for that disorder.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998). 

An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  Such a communication 
may be from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.

Another potentially applicable regulation is 38 C.F.R. 
§ 3.157, which provides that the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim in certain circumstances.

In this case, the appellant was separated from active service 
in January 1946, and in February 1946, he submitted a VA Form 
526 (Veteran's Claim for Compensation or Pension) in which he 
claimed service connection for tonsillitis and shrapnel 
wounds of the left buttock; he did not include any mention of 
any psychiatric symptoms or disorder.  Rating actions issued 
in February 1946, and May 1947 granted service connection for 
his two claimed disabilities.  Noncompensable (0 percent) 
disability evaluations were assigned, effective in January 
1946.  

Thus, there is no evidence indicating that the appellant 
submitted a claim of entitlement to service connection for 
PTSD or any other psychiatric disorder within one year after 
his January 1946 discharge from active service.  Therefore, 
assignment of an effective date back to the day following 
discharge is not possible.  Instead, as prescribed by law, 
the appropriate effective date is the date of receipt of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

The appellant's next application for compensation after 1946 
was contained in a VA Form 21-526 that was received in May 
2002; as before, there was no mention of PTSD or of any 
psychiatric symptoms or abnormality.  The RO subsequently 
issued a rating action, in September 2002, in which service 
connection for degenerative disc disease of the lumbar spine 
(including as secondary to the left buttock shell fragment 
wound), diabetes mellitus, an eye disorder, and bilateral 
hearing loss were denied.  In May 2003, the appellant was 
awarded a permanent and total disability rating for non-
service-connected pension benefits, effective June 1, 2002.

In June 2003, the appellant submitted a letter in which he 
stated that he left his house only to go see his doctors.  He 
also requested pension with assistance.  The RO considered 
this communication to be a claim for special monthly pension 
(SMP) for aid and attendance or housebound benefits.  In 
October 2003, the appellant submitted a claim for service 
connection for hearing loss.  In early December 2003, he 
sought information about his SMP claim, and mentioned that 
his inability to remember had been identified as the 
beginning of Alzheimer's disease.  A Medical Statement for 
Consideration of Aid and Attendance was received from one of 
the Veteran's treating private physicians in December 2003; 
the document contains no mention of the existence of any 
psychiatric disorder - a condition that would certainly be 
germane to a request for aid and attendance.  The hearing-
loss claim was granted in a rating decision issued in 
December 2003.  An increased disability evaluation was also 
granted for the shell fragment wound residuals at that time.  
A January 2004 rating decision granted the request for aid 
and attendance benefits and an effective date of May 25, 
2002, was assigned in a December 2004 rating decision.

In a letter received on March 4, 2008, the appellant stated 
that he had been in a nursing home since 2004, and that he 
was unable to pay the increasing costs associated with the 
nursing home.  He also said that he wanted a 70 percent 
evaluation for his service-connected disabilities.  

Thereafter, in a letter received on April 16, 2008, the 
appellant referred to his earlier request for a 70 percent 
evaluation.  He mentioned having foot drag and diabetes 
mellitus which he said had affected his heart.  He also said 
that his hearing loss was worse.  In addition, he said he had 
experienced trauma during his World War II service in Germany 
and that he currently had nightmares.  This was the first 
occasion on which the term PTSD was mentioned in the evidence 
of record.  The appellant subsequently submitted a letter 
from his daughter-in-law in which she described observing the 
appellant having nightmares about the war in 1972.

As noted, 38 C.F.R. § 3.157 permits consideration of medical 
reports to serve as a claim for benefits in certain 
circumstances, but none of those circumstances applies in 
this case.  The appellant had never sought service connection 
for PTSD or any other psychiatric disorder, prior to April 
2008 - thus there was no grant or prior denial such that 
38 C.F.R. § 3.157(b) would be for application.  See Crawford 
v. Brown, 5 Vet. App. 33, 35-36 (1993).  In fact, the Brannon 
decision held that the mere diagnosis of a condition does not 
establish the intent of the Veteran to seek service 
connection for that condition.  See MacPhee, supra, 459 F.3d 
at 1326 (An informal claim under 38 C.F.R. § 3.157(b)(1) is a 
claim to increase or reopen a disability determination).  
There was no 38 C.F.R. § 3.157(b) claim for increase or prior 
denial to reopen in this case.

In addition, even a liberal and sympathetic reading of the VA 
records would not give rise to an impression that the Veteran 
was seeking service connection for a psychiatric disorder 
when he now contends he was doing so.  See Szemraj v. 
Principi, 357 Fed. Cir. 1370 (Fed. Cir. 2004).  The nature of 
the August 2002 VA examination was to identify any conditions 
that could afford the appellant entitlement to non-service-
connected disability  pension benefits.  The Veteran was 
examined and his physical status determined.  No psychiatric 
disorder was diagnosed.  Thus, there is no basis to conclude 
that the report of that examination raised any claim for 
disability compensation benefits.  See generally Ellington v. 
Nicholson, 22 Vet. App. 141 (2007); see also MacPhee, supra, 
at 1327-28.  In addition, there is no diagnosis of PTSD of 
record until the VA examination of September 2008, and prior 
private medical records had specifically stated that the 
appellant did not exhibit signs of anxiety or depression 
between October 2005 and September 2006.  There is no other 
mention of any psychiatric difficulties in the private 
medical treatment records dated between January 2001 and May 
2008.

The Board has also considered whether the appellant should be 
entitled to an effective date prior to April 16, 2008, based 
on liberalizing law pursuant to 38 C.F.R. § 3.114(a).  In 
this case the liberalizing law was the VA's addition of PTSD 
to the Mental Disorders rated under 38 C.F.R. § 4.132 (1980), 
effective on April 11, 1980.  See 45 Fed. Reg. 26,326-02 
(April 18, 1980).

The provisions of 38 C.F.R. § 3.114, implementing 38 U.S.C.A. 
§ 5110(g), state in pertinent part:

Where compensation is awarded or increased pursuant 
to a liberalizing law, the effective date of such 
award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.

VAOPGCPREC 26-97 held that "an effective date prior to the 
date of claim cannot be assigned under 38 C.F.R. § 3.114 
unless the claimant met all eligibility criteria for the 
liberalized benefit on April 11, 1980, the effective date of 
the regulatory amendment adding the diagnostic code for PTSD, 
and such eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement."  A "liberalizing law" is one that creates a 
new basis for entitlement to benefits, and the VA General 
Counsel has held that the issue of PTSD as a diagnostic 
entity in the Schedule for Rating Mental Disorders was a 
"liberalizing VA issue" in accordance with 38 C.F.R. 
§ 3.114(a).  See VAOPGCPREC 26-97.

If a claim is reviewed within one year after the effective 
date of a liberalizing law, benefits may be authorized from 
the date of the change.  If a claim is reviewed at the 
request of the claimant more than one year after the 
effective date of the law or VA administrative issue, 
benefits may be authorized for a period of one year prior to 
the date of receipt of the request.  38 C.F.R. § 3.114(a).  
The intent of these provisions is to compensate claimants who 
might have been unaware or less diligent in filing a claim 
for benefits to which they were otherwise entitled by 
enactment of the liberalizing legislation.  McCay v. Brown, 
106 F.3d 1577, 1580 (Fed. Cir. 1997).

The Board notes that in addition to the April 1980 change, 
there was also a revision of 38 C.F.R. § 3.304, effective in 
1993.  As a result of Wood v. Derwinski, 1 Vet. App. 190 
(1991), VA revised 38 C.F.R. § 3.304 to include paragraph 
(f), describing the evidentiary burden of verifying stressors 
occurring in the context of combat.  The Federal Register 
notice (58 Fed. Reg. 29,109-11 (May 19, 1993)) indicated that 
the revisions contained in paragraph (f) were taken from the 
VA Adjudication Procedure Manual and are substantive in 
nature.  The VA General Counsel has held these provisions to 
be liberalizing in nature as well.  See VAOPGCPREC 7-92.

The U.S. Court of Appeals for the Federal Circuit found that 
the statutory authority to grant benefits one year prior to 
the date of administrative determination of entitlement can 
refer only to those cases in which the Veteran had previously 
filed a claim which had been denied.  McCay, supra, 106 F.3d 
at 1580.  In short, retroactive benefits under 38 C.F.R. 
§ 3.114 are for application only when the beneficiary had 
previously filed a claim that was denied.  As the appellant 
did not previously file a claim for a psychiatric disorder 
that was denied, retroactive entitlement to service 
connection under 38 C.F.R. § 3.114(a) is not for application.

Even if it were applicable, in order to meet the criteria of 
38 C.F.R. § 3.114(a)(3) and to be awarded an earlier 
effective date in this case, the evidence must show that the 
Veteran met all the criteria of the liberalizing law or issue 
prior to his applying to reopen his claim.  Essentially, this 
means that the evidence must show that the appellant was 
diagnosed with PTSD earlier than April 16, 2008.  As noted 
above, a review of the file shows that the earliest diagnosis 
of PTSD was provided in the VA examination report dated in 
September 2008.  Significantly, the September 2008 VA 
examination report is the only clinical evidence relating to 
PTSD in the evidence of record.  The Board notes that the 
only other psychiatric condition of record, Alzheimer's 
dementia, was denied in the January 2009 rating decision, and 
the appellant did not appeal that denial.

Without a diagnosis of PTSD, it may not be concluded that the 
appellant met all the criteria of the liberalizing law or 
administrative issue earlier than April 16, 2008.  A 
diagnosis of PTSD was not shown prior to September 2008.  
Thus, the specific requirements of 38 C.F.R. § 3.114(a)(3) 
are not met so as to warrant an earlier effective date for 
the grant of service connection for PTSD.  There is no 
medical evidence of a definitive PTSD diagnosis until after 
the receipt of the claim in April 2008.  Thus, even if 
VAOPGCPREC 26-97 had been specifically applied, an earlier 
effective date for service connection for PTSD would not have 
been assigned.  The appellant did not meet all eligibility 
criteria for the liberalized benefit on April 11, 1980, the 
effective date of the regulatory amendment adding the 
diagnostic code for PTSD.  Furthermore, a claim for service 
connection for PTSD was not received within one year of the 
April 1980 or May 1993 changes.

In summary, the currently assigned effective date of April 
16, 2008, is appropriate and there is no basis for an award 
of service connection for PTSD prior to that date.  The Board 
has considered the Veteran's steadfast contention that he 
essentially filed an informal claim for service connection 
for PTSD at the time of his VA general medical examination in 
August 2002.  However, the Board finds that the mention of 
nightmares relating to the war does not constitute an 
informal claim for benefits because the passing mention of 
nightmares was not a communication indicating an intent to 
apply for one or more benefits.  The mention of a symptom of 
nightmares does not identify the benefit sought as required 
under 38 C.F.R. § 3.155(a).  In short, there is no credible 
evidence of record of an informal or formal claim for service 
connection for a psychiatric disorder, including PTSD, being 
submitted at any time prior to the claim submitted on April 
16, 2008.  Accordingly, the appellant's claim for an 
effective date earlier than April 16, 2008, for the grant of 
service connection for PTSD must be denied.

There can be no doubt from review of the evidentiary record 
that the Veteran rendered honorable and faithful service to 
our Nation, for which the Board is grateful, and that the 
appellant is sincere in his belief that his award of service 
connection for PTSD should be effective in May 2002.  
However, while the Board has carefully reviewed the record in 
depth, it has been unable to identify a basis upon which the 
benefit sought may be granted.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an effective date earlier than April 16, 2008, for service 
connection for PTSD.  Gilbert v. Derwinski, supra; 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An effective date earlier than April 16, 2008, for the grant 
of service connection for PTSD is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


